UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7642


BERNARD MCFADDEN,

                       Plaintiff – Appellant,

          v.

SIMON MAJOR, Director of SLRDC in his individual and
personal capacity; D. SCOTT COOK, Dietician of SLRDC in his
individual and personal capacity,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:10-cv-01941-TMC)


Submitted:   February 16, 2012             Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard      McFadden   appeals    the    district   court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    § 1983    (2006)   complaint.        We    have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for     the   reasons    stated    by     the   district      court.

McFadden v. Major, No. 1:10-cv-01941-TMC (D.S.C. Nov. 22, 2011).

We   dispense    with      oral   argument     because   the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2